Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Non-elected claims 28-33 are cancelled.  Thus, claims 14-27 and 34-37 are treated on the merit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-26, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barron et al (US 2017/0176740 A1).
Regarding claim 24, Barron et al discloses an apparatus (Figs. 1-6B), comprising: 
a hinge (Fig. 5, 504, para [0013]); 
a titanium-based pad (para [0015], Fig. 6B, 606 and para [0023]) is patterned on the torsion hinge before the hinge is patterned (titanium-based pad is deposited across the semiconductor wafer para [0015] before the hinge is patterned); and


Regarding claim 25, the apparatus of claim 24, wherein the torsion hinge comprises metal and the mirror layer comprises metal (paras [0008], [0009]).

Regarding claim 26, the apparatus of claim 24, wherein the titanium-based pad comprises titanium nitride (para [0023]).

Regarding claims 36 and 37, the device of claim 24, further comprising an etch stop layer, aluminum silicon, between the titanium-based pad and the hinge (paras [0023], [0027], [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Barron et al.

.

Allowable Subject Matter
Claims 14-23, 34 and 35 are allowed.

Response to Arguments
Applicant's arguments filed on March 31, 2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art does not disclose a titanium-based pad that is patterned on the torsion hinge before the hinge is patterned.  However, the applicant is directed to titanium-based pad  that is deposited across the semiconductor wafer para [0015] before the hinge is patterned.  Thus, it appears the rejection is deemed proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/19/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872